IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs December 17, 2008

                     STATE OF TENNESSEE v. LORA ASHLEY

                       Appeal from the Circuit Court for Moore County
                             No. 1067     Robert Crigler, Judge



                    No. M2008-01563-CCA-R3-CD - Filed March 26, 2009


D. KELLY THOMAS, JR., J., concurring.

        I concur in the result reached by the majority and agree that the trial court correctly denied
alternative sentencing in this case based upon the defendant’s criminal history and past failed efforts
at rehabilitation. However, I write separately to note that the trial court revoked the defendant’s
bond and denied her bond in a misdemeanor case pending appeal in contravention to Tennessee
Code Annotated section 40-26-104 and Rule 32(d)(1) of the Tennessee Rules of Criminal Procedure,
which grant a defendant in a misdemeanor case “a right to have bail set or to be released on
recognizance pending the exhaustion of all direct appellate procedure in the case.”




                                                       D. KELLY THOMAS, JR., JUDGE